DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because it recites "one or more position sensor" in lines 1-2. It appears as though the plural "sensors" would be more appropriate. Similarly, claim 18 is objected to because it recites "one or more wheel" in line 1 and lines 6-7. It appears as though the plural "wheels" would be more appropriate. Appropriate correction (or clarification) is required. Additionally, Applicant's cooperation is requested in correcting any further minor errors of which Applicant may become aware.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a positioning system" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "other sensors" in line 1. However, there are no sensors set forth in the claim from which claim 7 depends (i.e. claim 1). It is unclear as to what the claimed sensors are "other" or in addition. Therefore, claim 7 is indefinite and rejected under 35 U.S.C. 112(b). Claims 8 and 9 are also rejected because they depend from claim 7 and thus also include the indefinite limitation of claim 7.
Similarly, claim 16 recites "other sensors" in line 1 and line 2. However, there are no sensors set forth in the claim from which claim 16 depends (i.e. claim 10). It is unclear as to what the claimed sensors are "other" or in addition. Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b).
Similarly, claim 19 recites "other sensors" in line 3. However, there are no sensors set forth in the claims from which claim 19 depends (i.e. claims 17 and 18). It is unclear as to what the claimed sensors are "other" or in addition. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentle et al. (US 2016/0153166)

With respect to claim 1, Gentle discloses a work machine, comprising:
a blade (52) that is positionable at a plurality of angles relative to the work machine;
a positioning system (including 32, 34, 48, 54) coupled to the blade to transition the blade to any one of the plurality of angles;
a user interface (including 62) providing a user input; and
a controller (including 66) in communication with the positioning system and the user input;
wherein, when the controller receives a first user input signal from the user interface, the controller positions the blade in a first preset position with the positioning system (see ¶0034 and claim 1 of Gentle).

With respect to claim 2, Gentle discloses the positioning system comprising a circle rotate sensor (of 64) that communicates with the controller to identify a current angle of the blade relative to the work machine.

With respect to claim 3, Gentle discloses the user interface selectably providing a second user input signal to the controller and the controller positions the blade in a second preset position with the positioning system responsive to the second user input signal (see ¶0034 and claim 1 of Gentle).

With respect to claim 7, Gentle discloses the controller monitoring other sensors (of 64) of the work machine to identify a conflict before the controller moves the blade to the first preset position (see ¶0036).

With respect to claim 9, Gentle discloses that the controller (including 66) does not position the blade in a first preset position with the positioning system if the controller identifies the conflict (see ¶0036).

With respect to claim 10, Gentle discloses a method for controlling the blade position of a work machine, comprising:
providing a controller (including 66), a blade (52) movably coupled to the work machine, a user interface (including 62), and a positioning system (including 32, 34, 48, 54) coupled to the blade to reposition the blade relative to the work machine;
storing in the controller, a first preset position of the positioning system;
identifying, with the controller through the user interface, a first input signal when the user interface is engaged;
positioning the blade, with the controller through the positioning system, to the first preset position when the controller identifies the first input signal (see ¶0034 and claim 1 of Gentle).

With respect to claim 11, Gentle discloses the controller monitoring one or more position sensors (of 64) of the positioning system to identify a current angle of the blade, wherein, the controller repositions the blade until the current angle is a first preset angle of the first preset position (see ¶0036).

With respect to claim 12, Gentle discloses identifying a second input signal with the controller through the user interface and positioning the blade, with the controller through the positioning system, to a second preset position when the controller identifies the second input signal (see ¶0034 and claim 1 of Gentle).

With respect to claim 14, Gentle discloses the first preset position and the second preset position being selectable by the user from a plurality of preset position options through the user interface (see ¶0034).

With respect to claim 16, Gentle discloses the controller monitoring other sensors (of 64) and establishing a maximum first preset position based on the other sensors (as set forth in ¶0036).

With respect to claim 17, Gentle discloses a motor grader system, comprising:
a rear frame section (including rear section of 18);
a front frame section (including front section of 18) coupled to the rear frame section (at 26);
an engine (16) coupled to the rear frame section;
a circle rotate assembly (including 48) coupled to the front frame section;
a blade (52) rotationally coupled to the circle rotate assembly to selectively alter a blade angle relative to a longitudinal axis;
a user interface (including 62) having one or more user input options; and
a controller (including 66) in communication with the circle rotate assembly to alter the blade angle responsive to a user input;
wherein, one of the user input options is a first input that correlates with a first preset blade angle and the controller positions the blade angle to be the first preset blade angle responsive to the first input (see ¶0034 and claim 1 of Gentle).

With respect to claim 18, Gentle discloses one of the user input options being a second input that correlates with a second preset blade angle and the controller positioning the blade angle to be the second preset blade angle responsive to the second input (see ¶0034 and claim 1 of Gentle).

With respect to claim 20, Gentle discloses a circle rotate sensor (of 64) monitored by the controller (including 66) to identify the blade angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gentle in view of Krieg et al. (US 6286606)

With respect to claim 4, Gentle discloses the work machine regarding claim 3, above. Gentle does not explicitly disclose the first preset position angle angling the blade to a first side of the work machine and the second preset position angle angling the blade to a second side of the work machine. Krieg teaches a work machine wherein a first position angle in memory angles the blade to a first side of the work machine and a second position angle in memory angles the blade to a second side of the work machine (see col. 6, lines 50-67).
Gentle and Krieg are analogous because they both disclose control systems for motor graders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Gentle with the oppositional angling means as taught by Krieg "for a return grading pass in the opposite direction." (See Krieg, col. 6, lines 61-67.)

With respect to claim 5, Krieg teaches the first position angle and the second position angle being substantially mirrored angles about a longitudinal axis of the work machine (see Figs. 2A, 2B, and 3).

With respect to claim 15, Gentle discloses the method regarding claim 12, above. Gentle does not explicitly disclose the first preset position biasing the blade to move underlying debris to a first side of the work machine and the second preset position biasing the blade to move underlying debris to a second side of the work machine. Krieg teaches a first position in memory biasing the blade to move underlying debris to a first side of the work machine and a second position in memory biasing the blade to move underlying debris to a second side of the work machine (see col. 6, lines 50-67).
Gentle and Krieg are analogous because they both disclose control systems for motor graders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Gentle with the oppositional angling means as taught by Krieg "for a return grading pass in the opposite direction." (See Krieg, col. 6, lines 61-67.)

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gentle in view of Gharsalli et al. (US 7,676,967).

Gentle discloses the work machine regarding claim 7 and the motor grader system regarding claim 18, above. Gentle also discloses one or more wheels (including 12, 14) coupled to each of the front frame section and the rear frame section. Gentle does not explicitly disclose issuing a warning when the controller identifies a conflict or the conflict being when the blade angle would cause contact between the blade and wheels. Gharsalli teaches that if a conflict (i.e. an intersection of positions) is imminent, the controller will produce a warning signal to the operator, and Gharsalli teaches prevention of the blade from colliding with wheels of the motor grader (see col. 1, lines 33-60).
Gentle and Gharsalli are analogous because they both disclose control systems for motor graders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device(s) of Gentle with the conflict avoiding means as taught by Gharsalli in order to notify the operator and prevent damage to the blade and/or motor grader.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/7/3/21